    Case 14-05682       Doc 53      Filed 02/15/19 Entered 02/15/19 13:12:54                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 14 B 05682
                                                CHAPTER 13
Robert A Reese
                                                JUDGE CAROL A DOYLE

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: STATE FARM BANK



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

2          22       XXXXXX5843                                $5,096.63        $5,096.63    $5,096.63

Total Amount Paid by Trustee                                                                $5,096.63


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 14-05682        Doc 53      Filed 02/15/19 Entered 02/15/19 13:12:54              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 14-05682-CAD


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 15th day of February, 2019.


Debtor:                                         Attorney:
Robert A Reese                                  THOMAS M BRITT
10728 S Kostner Ave                             7601 W 191ST ST #1W
Oak Lawn, IL 60453-5360                         TINLEY PARK, IL 60487
                                                via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
STATE FARM BANK                                 CODILIS & ASSOCIATES
PO BOX 2328                                     15W030 N FRONTAGE RD # 100
BLOOMINGTON, IL 61702                           BURR RIDGE, IL 60527

Creditor:                                       Mortgage Creditor:
STATE FARM BANK                                 PIERCE & ASSOC
PO BOX 2328                                     1 N DEARBORN # 1300
BLOOMINGTON, IL 61702                           CHICAGO, IL 60602

ELECTRONIC SERVICE - United States Trustee


Date: February 15, 2019                                      /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
